


Exhibit 10.3
FORM OF
HANESBRANDS INC.
OMNIBUS INCENTIVE PLAN (AS AMENDED AND RESTATED)


CALENDAR YEAR [YEAR] GRANT


RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT


To: [NAME] (referred to herein as “Grantee” or “you”)


Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
granted a Restricted Stock Unit (“RSU”) award (this “Award”), effective [DATE]
(the “Grant Date”). This Award is subject to the terms of this Grant Notice and
Agreement (this “Agreement”) and is made under the Hanesbrands Inc. Omnibus
Incentive Plan (As Amended and Restated) (the “Plan”) which is incorporated into
this Agreement by reference. Any capitalized terms used herein that are
otherwise undefined shall have the same meaning provided in the Plan.
1.Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must sign this Agreement and return it to the Compensation Department within 30
days after the Grant Date. By signing this Agreement, you agree to be bound by
the terms and conditions herein, the Plan and any and all conditions established
by the Company in connection with Awards issued under the Plan, and you further
acknowledge and agree that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company or any Subsidiary.
2.Grant of RSU Award. Subject to the restrictions, limitations, terms and
conditions specified in the Plan, the Participation Guide/Prospectus for
Hanesbrands Inc. Omnibus Incentive Plan (As Amended and Restated) (the “Plan
Prospectus”), and this Agreement, the Company hereby grants you as of the Grant
Date [NUMBER] RSUs which are considered Stock Awards under the Plan. These RSUs
will remain restricted until the end of each applicable vesting date set forth
below (each, a “Vesting Date”). Prior to the Vesting Dates, the RSUs are not
transferable by the Grantee by means of sale, assignment, exchange, pledge, or
otherwise. For each of the below-stated Vesting Dates on which you continue to
be employed by the Company or any of its Subsidiaries (collectively, the “HBI
Companies”), you will vest in the below-stated percentage of the total number of
RSUs awarded in this Agreement, until you are 100% vested:
Vesting Date
 
Vested Percentage of RSUs Awarded
[DATE]
 
[ ]%
[DATE]
 
[ ]%
[DATE]
 
[ ]%



3.Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the RSUs will be accrued
on behalf of the Grantee at the time that cash dividends are otherwise paid to
owners of Hanesbrands Inc. common stock. Interest will be credited on accrued
dividend equivalent balances, and such balances will vest on the Vesting Dates
and will be paid to the Grantee as soon as possible following each of the
Vesting Dates.
4.Distribution of the RSUs. No stock certificates will be issued with respect to
any shares of Stock. Stock ownership shall be kept electronically in the
Grantee’s name, or in the Grantee’s name and in the name of another person of
legal age as joint tenants with right of survivorship, as applicable. If
withholding of taxes is not required, none will be taken and the gross number of
shares of Stock will be distributed. The Grantee is personally responsible for
the payment of all taxes related to distribution. The Company or any Subsidiary
shall have the right to deduct from any Award, an amount equal to any income,
social, or other taxes of any kind required by law to be withheld in connection
with the Award, deferral or settlement of the RSUs or other securities pursuant
to this Agreement. If the distribution of RSUs is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares of
Stock with a market value not less than the amount of such taxes. The Company
shall also have the right to withhold shares of Stock deliverable upon vesting
of the RSUs to satisfy, in whole or in part, the amount the Company is required
to withhold for taxes in connection with the Award, deferral or settlement of
the RSUs or other securities pursuant to this Agreement. Any cash from dividend
equivalents and accrued interest remaining after withholding taxes are paid will
be paid in cash to the Grantee.
Pursuant to the share ownership and retention guidelines of the Company’s Key
Executive Stock Ownership Program, you are required to hold any net (less tax
withholding) shares of Stock that you receive through the lapse of restrictions
on RSUs for at least one year from the Vesting Date (unless your employment
terminates, or unless you become totally disabled as defined in



--------------------------------------------------------------------------------




Paragraph 6 below); to the extent that you fail to hold shares of Stock for the
one-year period as required by those guidelines, you may be ineligible for any
future equity-based compensation awards until the end of the two-year period
commencing on the date that the Company becomes aware of such failure, and if
you receive future equity awards, you may be required to authorize the Company’s
designated agent to take action to ensure future compliance with the guidelines.
Pursuant to the Company’s General Policy on Insider Trading, you agree not to
engage in “short sales” or “sales against the box” or trade in puts, calls or
other options on the Company’s securities.
5.Election to Defer Distribution. If the distribution is subject to U.S. tax
law, an eligible Grantee may elect to defer the distribution of either all or
none of the RSUs granted under this Award. Such election shall be in accordance
with rules established by the Committee and in general must have been received
in writing by the Company no later than the business day prior to the Grant
Date. The deferral, if elected, will result in the transfer of the RSUs into the
Company’s deferred compensation plan Stock Equivalent Account in effect, and
applicable to the Grantee, at the time the RSUs would have otherwise been
distributed. The applicable Company deferred compensation plan rules will govern
the administration of this Award beginning on the date the RSUs are credited to
the applicable deferred compensation plan.
6.Death or Total Disability. In the event that you cease active employment with
the HBI Companies because of your death or total disability, all RSUs will vest
as of the date of death or the date you are determined to be totally disabled.
Your RSUs will be distributed during the 2½ month period following the end of
the calendar year in which you die or become totally disabled. For purposes of
this Paragraph 6, you shall be deemed to have a total disability if you are
determined to be totally disabled under the Company’s disability plan, you have
received disability benefits for at least three months under such plan, and your
disability is expected to result in death or to last for a continuous period of
at least 12 months.
7.Retirement. If you retire (as defined below) from the HBI Companies, then your
RSUs will continue to vest subject to Paragraph 2.
For purposes of this Paragraph 7, you shall be deemed to have retired if you
cease active employment with the HBI Companies on or after attaining age 50 or
older and completing at least 10 years of service with the HBI Companies. For
purposes of determining years of service under this Paragraph, if you were
employed by Sara Lee Corporation on September 5, 2006 and remained employed by
the HBI Companies thereafter, your service with the HBI Companies and Sara Lee
Corporation will both be counted.
8.Other Terminations of Employment and Change in Control.
a.Involuntary Termination With Severance. If your employment is involuntarily
terminated by the HBI Companies (other than in connection with a Change in
Control as defined in the Plan) and you are eligible to receive severance
benefits under any written severance plan of the Company (a “Severance Event
Termination”), then vesting continues for 90 days after the date of termination,
after which time unvested RSUs are forfeited.
b.Involuntary Termination Without Severance. If your employment is involuntarily
terminated by the HBI Companies and you are not eligible to receive severance
benefits under any written severance plan of the Company (i.e., your employment
is terminated for Cause), the RSUs granted under this Award are forfeited on the
date of termination.
c.Voluntary Termination. If you voluntarily terminate your employment with the
HBI Companies, other than as described in Paragraph 7 above, all unvested RSUs
are forfeited on the date of termination.
d.Change in Control or Other Sale, Closing or Spin-off. In the event your
employment with the HBI Companies is terminated as a result of the sale, closing
or spin-off of a specific business unit of the HBI Companies, or upon a Change
in Control as defined in the Plan, all restrictions on outstanding RSUs shall
lapse, and RSUs shall be paid out as promptly as practicable; provided that if
payment would not be a permissible distribution event, such payment will be made
under terms described in Section 14 of the Plan.
9.Forfeiture/Right of Offset. Notwithstanding anything contained in this
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company or any Subsidiary, including but not
limited to: (1) without the prior written consent of the Company, counseling or
becoming employed by, or otherwise engaging or participating in, or performing
consulting services for, any Competing Business (regardless of whether you
receive any compensation of any kind), where “Competing Business” means any
business that competes with any business that the HBI Companies conducted as of
the date your employment terminates with the HBI Companies, (2) violating the
Company’s Global Code of Conduct, (3) without the prior written consent of the
Company, inducing or attempting to induce any employee of the HBI Companies to
leave the employ of the HBI Companies, interfering with the relationship between
the HBI Companies and any employee or prospective employee thereof, or hiring or
causing the hiring of any person who is an employee of the HBI Companies, (4)
without the prior written consent of the Company, calling on, soliciting or
servicing any customer of the HBI Companies in order to induce or attempt to
induce such person or entity to cease or reduce doing business with the HBI
Companies or interfering with the relationship between the HBI Companies and any
such customer, (5) disclosing or misusing

2



--------------------------------------------------------------------------------




any confidential information regarding the HBI Companies, (6) participating in
any activity not approved by the Board of Directors which could reasonably be
foreseen as contributing to or resulting in a Change in Control of the Company
(as defined in the Plan), or (7) disparaging or criticizing, orally or in
writing, the business, products, policies, decisions, directors, officers or
employees of HBI Companies or any of its subsidiaries or affiliates to any
person (all such activities described in (1)-(7) above collectively referred to
as “wrongful conduct”), then (i) RSUs, to the extent they remain subject to
restriction, shall terminate automatically on the date on which you first
engaged in such wrongful conduct and (ii) you shall pay to the Company in cash
any financial gain you received with respect to this Award within the 12-month
period immediately preceding such wrongful conduct. For purposes of this
Paragraph 9, financial gain shall equal the fair market value of Company common
stock on the Vesting Date, multiplied by the number of shares of Stock vested on
that date, reduced by any taxes paid in countries other than the United States
with respect to such vesting and which taxes are not otherwise eligible for
refund from the taxing authorities. By accepting this Agreement, you consent to
and authorize the Company to deduct any amounts you owe to the Company under
this Paragraph from any amounts payable by the Company to you for any reason.
This right of set-off is in addition to any other remedies the Company may have
against you for your breach of this Agreement. In addition, by accepting this
Agreement, you consent to and authorize the Company to deduct any amounts you
owe to the Company for any reason from any amounts payable by the Company to you
under this Agreement.
10.Adjustments. If the number of outstanding shares of Stock is changed as a
result of a stock split or the like without additional consideration to the
Company, the number of RSUs subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Stock.
11.Rights as a Stockholder. Except as provided in Paragraph 3 above (regarding
dividends), you shall have no rights as a stockholder of the Company in respect
of the RSUs, including the right to vote, until and unless the RSUs have vested
and ownership of Stock issuable upon vesting of the RSUs has been transferred to
you.
12.Public Offer Waiver. By voluntarily accepting this Award, you acknowledge and
understand that your rights under the Plan are offered to you strictly as an
employee of the HBI Companies and that this Award of RSUs is not an offer of
securities made to the general public.
13.Conformity with the Plan and Share Retention Requirements. This Award is
intended to conform in all respects with, and is subject to, all applicable
provisions of the Plan. Inconsistencies between this Agreement, the Plan
Prospectus or the Plan shall be resolved in accordance with the terms of the
Plan. By your acceptance of this Agreement, you agree to be bound by all of the
terms of this Agreement, the Plan, the Plan Prospectus, and the share ownership
and retention guidelines of the Company’s Key Executive Stock Ownership Program.
14.Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.
15.No Rights to Continued Employment. By voluntarily acknowledging and accepting
this Award, you acknowledge and understand that this Award shall not form part
of any contract of employment between you and any of the HBI Companies. Nothing
in the Agreement, the Plan Prospectus, or the Plan confers on any Grantee any
right to continue in the employ of the HBI Companies or in any way affects the
HBI Companies’ right to terminate the Grantee’s employment without prior notice
at any time or for any reason. You further acknowledge that this Award is for
future services to the HBI Companies and is not under any circumstances to be
considered compensation for past services.
16.Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan. The
Company holds certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport /
visa information, age, language skills, drivers license information, date of
birth, birth certificate, social security number or other employee
identification number, nationality, C.V. (or resume), wage history, employment
references, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, any
shares of Stock or directorships in the Company, details of all options or any
other entitlements to shares of Stock awarded, canceled, purchased, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of

3



--------------------------------------------------------------------------------




Stock on your behalf to a broker or other third party with whom you may elect to
deposit any shares of Stock acquired pursuant to the Plan. You may, at any time,
review Data, require any necessary amendments to it or withdraw the consents
herein in writing by contacting the Company; however, withdrawing your consent
may affect your ability to participate in the Plan.
17.
    Miscellaneous.

a.Modification. This Award is documented by the records of the Committee or its
delegate which shall be the final determinant of the number of shares of Stock
granted and the conditions of this Agreement. The Committee may amend or modify
this Award in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant such Award, provided that no such
amendment or modification shall impair your rights under this Agreement without
your consent. Except as in accordance with the two immediately preceding
sentences and Paragraph 19, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.
b.Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.
c.Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.
d.Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
e.Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.
18.Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, financial advisors, spouse, or
Same-Sex Domestic Partner (as that term is defined in the Hanesbrands Inc.
Employee Health Benefit Plan), and shall ensure that none of them discloses such
existence or terms to any other person, except as required by applicable law.
19.Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan to the contrary,
this Award may be amended by the Company without the consent of the Grantee,
including but not limited to modifications to any of the rights granted to the
Grantee under this Agreement, at such time and in such manner as the Company may
consider necessary or desirable to reflect changes in law. The Grantee
understands that the Company may amend, resubmit, alter, change, suspend,
cancel, or discontinue the Plan at any time without limitation.
20.Plan Documents. The Plan Prospectus is available by contacting Celia Powers
at 336.519.4210, and a copy of the Plan can be requested from the Compensation
Committee, c/o Corporate Secretary, Hanesbrands Inc., 1000 E. Hanes Mill Road,
Winston-Salem, NC 27105.

4



--------------------------------------------------------------------------------




* * *
The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.


 
Grantee
 
Date

 
THE SIGNED AGREEMENT MUST BE RETURNED TO THE COMPENSATION DEPARTMENT,
HANESBRANDS INC., 1000 E. HANES MILL ROAD, WINSTON-SALEM, NC 27105, WITHIN 30
DAYS AFTER THE GRANT DATE.

5

